Citation Nr: 1754700	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-36 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right nephrolithiasis (claimed as a kidney condition).

2.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty service from December 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran withdrew his request for a hearing in December 2014.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2017).

In a December 2016 Board decision, the Board denied the issues of entitlement to an initial compensable rating for right nephrolithiasis and entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.  The Veteran subsequently appealed the December 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's December 2016 decision and remanded the appeal to the Board for readjudication consistent with the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

Notably, the June 2014 statement of the case (SOC) referenced VA treatment records from the Clarksburg, West Virginia and Pittsburgh, Pennsylvania VA Medical Centers (VAMCs) through June 2014.  However, as noted by the October 2017 JMR, the record contained only records through January 2012 for the VAMC in Pittsburgh and through January 2013 for the VAMC in Clarksburg.  The Board notes that since the December 2016 Board decision, additional VA treatment records from the VAMC in Clarksburg have been associated with the claims file.  However, no additional records from the Pittsburgh VAMC have been added to the claims file.

Therefore, it appears that additional records pertaining to the Veteran's claimed disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, per the October 2017 JMR instructions, additional development is necessary in order to obtain any outstanding medical records pertaining to the Veteran's claimed disabilities on appeal.

Regarding the Veteran's claim for service connection for diabetes to include as due to herbicide exposure, the Board notes that the Veteran contends that his diabetes mellitus disability is a result of his herbicide exposure which took place when he was stationed in Korea where he reportedly was on patrol near the demilitarized zone (DMZ).

If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

While the Veteran's service personnel records demonstrate that the Veteran had service in Korea, his service from April 1960 to April 1961 is outside the specific time period for presumed herbicide exposure near the Korean DMZ.  

However, as noted by the October 2017 JMR, additional development action is warranted as VA's Adjudication Procedure manual (M21-1) directs the adjudicator to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was (1) not between April 1, 1968, and August 31, 1971, or (2) in a unit or entity listed in M21-1, Part IV, Subpart ii, ch. 1, § H.4.b.  See M21-1, Part IV, Subpart ii. ch. 1, § H.4.c.  Specifically, the RO must send a request to JSRRC for verification of exposure to herbicides.

Accordingly, on remand, the AOJ should seek confirmation from the JSRRC for verification of the Veteran's exposure to herbicides, to include his proximity to the DMZ while stationed in Korea.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records, to specifically include treatment from 2012 from the Pittsburgh VAMC and treatment from 2013 from the Clarksburg VAMC.  

2.  Contact the JSRRC for verification of the Veteran's exposure to herbicides, to include his proximity to the DMZ while stationed in Korea, as outlined in the October 2017 JMR.  See M21-1, Part IV, Subpart ii. ch. 1, § H.4.c.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




